OPINION

Per Curiam:

1


This is an appeal arising out of the property distribution in a divorce case. On July 12, 1982, respondent filed a document with this court indicating that she wished to waive the filing of an answering brief. On July 15, 1982, we ordered respondent to show cause why we should not treat her waiver as a confession of error. See NRAP 31(c). Respondent has neither filed a brief nor responded to our order to show cause.
Cause appearing, we elect to treat respondent’s conduct as a confession of error. E.g., Walport v. Walport, 98 Nev. 301, 646 P.2d 1215 (1982); Rockwell v. Rockwell, 98 Nev. 80, 640 P.2d 1318 (1982).
This case is reversed and remanded to the district court, with instructions to vacate the order of December 16, 1981.

Justice John Mowbray voluntarily disqualified himself from the consideration of this case.